Citation Nr: 0200376	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  96-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
compensation benefits in the amount of $6,812.00 was properly 
created.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1967 to December 
1970 and from July 1972 to June 1992.  In May 1994, the Los 
Angeles, California, Regional Office (RO) proposed to 
retroactively terminate payment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits during the 
period between August 1, 1992 and February 28, 1994 and to 
restore the payment of the benefits as of March 1, 1994 based 
upon his receipt of military retirement pay.  In July 1994, 
the RO implemented the proposed action.  In July 1994, the 
veteran submitted a notice of disagreement with the creation 
of the overpayment in the calculated amount and requested a 
waiver of recovery of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $6,812.00.  
In November 1998, the Board remanded the veteran's claim to 
the RO for additional action.  In June 2000, the Board again 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal the 
American Legion.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  

As previously noted, the certified issues for appeal include 
entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $6,812.00; however, in view of the decision by the 
Board regarding the creation of the overpayment, the waiver 
issue is moot and is not for consideration.



FINDINGS OF FACT

1.  The veteran explicitly reported his receipt of military 
retirement pay in his May 1992 claim for VA compensation 
benefits.  

2.  The veteran was erroneously paid VA compensation benefits 
in the amount of $6,812.00 solely due to the RO's failure to 
properly adjust payment of his VA compensation benefits in 
light of his reported receipt of military retirement pay.  

3.  The evidence fails to establish that the veteran had any 
knowledge that he was being overpaid.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of 
$6,812.00 was not properly created as it was solely the 
result of VA administrative error.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.500(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In reviewing the issue of the creation of the overpayment in 
the calculated amount, the Board observes that the VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Any duty imposed by VCAA, including the 
duty to assist and to provide notification, has been met.  

The provisions of 38 C.F.R. § 3.750 (2001) direct, in 
pertinent part, that:

  (a)  General.  Except as provided in 
paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to 
receive retirement pay based on service 
as a member of the Armed Forces or as a 
commissioned officer of the Public Health 
Service, the Coast and Geodetic Survey, 
the Environmental Science Services 
Administration; or the National Oceanic 
and Atmospheric Administration may not 
receive such pay concurrently with 
benefits payable under laws administered 
by the Department of Veterans Affairs.  
The term "retirement pay" includes 
retired pay and retainer pay.  

  (b)  Election.  A veteran entitled to 
retirement pay or compensation may elect 
which of the benefits he or she desires 
to receive.  An election of retirement 
pay does not bar him or her from making a 
subsequent election of the other benefit 
to which he or she is entitled.  An 
election filed within 1 year from the 
date of notification of Department of 
Veterans Affairs entitlement will be 
considered as "timely filed" for the 
purpose of § 3.401(e)(1).  If the veteran 
is incompetent, the 1-year period will 
begin on the date notification is sent to 
the next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not 
advised of his or her right of election 
and the effect thereof.  

  (c)  Waiver.  A person specified in 
paragraph (a) of this section may receive 
compensation upon filing with the service 
department concerned a waiver of so much 
of his (or her) retirement pay as is 
equal in amount to the compensation to 
which he (or she) is entitled.  In the 
absence of a specific statement to the 
contrary, the filing of an application 
for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.  
(emphasis added).  

In his May 1992 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he was 
in receipt of monthly Air Force retirement pay in the amount 
of $1,200.00.  In February 1994, the RO established service 
connection for several disorders and awarded a combined 30 
percent rating for the disabilities.  In March 1994, the 
Defense Finance and Accounting Service informed the VA that 
the veteran was in concurrent receipt of both military 
retirement pay and VA compensation benefits.  In May 1994, 
the RO proposed to retroactively terminate the veteran's VA 
compensation benefits during the period between August 1, 
1992 and February 28, 1994 and to restore the payment of the 
benefits as of March 1, 1994 based upon his receipt of 
military retirement pay.  In July 1994, the RO implemented 
the proposed action.  

In his July 1994 notice of disagreement, the veteran advanced 
that his May 1992 claim for service connection had clearly 
indicated that he was in receipt of Air Force retirement pay.  
He assumed that "all was in order until he received the 
letter proposing to stop his compensation benefits."  In a 
March 1997 written statement, the veteran's local accredited 
representative asserted that the veteran was being penalized 
for the RO's failure to properly implement payment of his VA 
compensation benefits.  

The Board observes that the veteran's May 1992 claim for VA 
compensation benefits expressly informed the RO that he was 
in receipt of monthly Air Force retirement pay in the amount 
of $1,200.00.  The RO failed to either adjust payment of the 
veteran's VA compensation benefits or to treat the veteran's 
application as a request of waiver of a portion of his 
military retirement pay in accordance with 38 C.F.R. § 3.750 
(2001).  Therefore, the RO had to terminate and amend the 
award retroactively which created the erroneous award of 
benefits now in dispute.  

The effective date of termination of an erroneous award of 
benefits will be the effective date of the award or the day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased, on an erroneous award based on an 
act of commission or omission by a payee or with the payees 
knowledge.  If the erroneous award is based solely on 
administrative error or error in judgment, the effective date 
will be the date of last payment.  38 C.F.R. § 3.500(b) 
(2001).  

The veteran was concurrently paid VA compensation benefits 
and military retirement pay.  The RO clearly had the 
opportunity to prevent the overpayment by taking the 
appropriate action upon the veteran's May 1992 written 
statement that he was in receipt of military retirement pay.  
Its failure to do so constitutes error.  The evidence does 
not tend to show that the erroneous payment was made with the 
veteran's knowledge.  Upon application of 38 C.F.R. 
§ 3.500(b)(2), the effective date of the discontinuance of 
the concurrent payment of the veteran's VA compensation 
benefits is the date of the last such payment to him.  
Therefore, the Board finds that the overpayment of VA 
compensation benefits in the amount of $6,812.00 was not 
properly created.  As the overpayment of VA compensation 
benefits in the amount of $6,812.00 was not properly created, 
there is no overpayment which would be subject to recovery by 
VA.  


ORDER

As the overpayment of pension benefits in the amount of 
$6,812.00 was not properly created, the benefit sought on 
appeal is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

